Name: Council Regulation (EEC) No 2040/85 of 23 July 1985 temporarily suspending the autonomous Common Customs Tariff duty on aldicarb (ISO), dissolved in dichloromethane, falling within subheading ex 29.31 B
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 193/2 Official Journal of the European Communities 25. 7. 85 COUNCIL REGULATION (EEC) No 2040/85 of 23 July 1985 temporarily suspending the autonomous Common Customs Tariff duty on aldicarb (ISO), dissolved in dichloromethane, falling within subheading ex 29.31 B HAS ADOPTED THIS REGULATION : Article 1 As from the date on which this Regulation enters into force until 31 December 1985, the autonomous Common Customs Tariff duty on aldicarb (ISO), dissolved in dichloromethane, falling within sub ­ heading ex 29.31 B shall be totally suspended. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product in question is not sufficient to meet the needs of user industries in the Community ; whereas it is therefore in the Community's interest totally to suspend the autonomous Common Customs Tariff duties on this product ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future, this suspension measure should be taken only tem ­ porarily, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1985 . For the Council The President J. POOS